DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-10 and 31-37 are currently under examination. Claims 11-30 and 38-39 are withdrawn from consideration. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert J. Sovesky on 04/23/2021.
The application has been amended the claims as follows:
1. (Currently Amended) A method for dissolving cuprous oxide comprising: 
based on the total weight of an aqueous solution, carbon dioxide in an amount less than based on the total weight of the aqueous solution, an oxidant and a cationic surfactant to form the aqueous solution such that the aqueous solution contains between  based on the total weight of the aqueous solution, 
wherein the cationic surfactant comprises a quaternary ammonium compound having a chemical structure comprising:

    PNG
    media_image1.png
    171
    360
    media_image1.png
    Greyscale
; 

    PNG
    media_image2.png
    162
    372
    media_image2.png
    Greyscale
; or


    PNG
    media_image3.png
    162
    372
    media_image3.png
    Greyscale
,
wherein the value of m is at least 1 and at most 20, the value of n is at least 1 and at most 20, the value of a is at least 1 and at most 5, the value of b is at least 1 and at most 5, and X− is an anion selected from the group consisting of borate, chloride, carbonate, bicarbonate, bromide, iodide, formate, acetate, propionate, and other alkyl carboxylates.

3. (Currently Amended) The method of claim 1, wherein the aqueous solution contains between 
4. (Currently Amended) The method of claim 1, wherein the aqueous solution contains between 
5. (Canceled)
6. (Currently Amended) The method of claim [[5]] 1, wherein the quaternary ammonium compound has a chemical structure comprising:

    PNG
    media_image1.png
    171
    360
    media_image1.png
    Greyscale

wherein the value of m is at least 1 and at most 20, the value of n is at least 1 and at most 20, the value of a is at least 1 and at most 5, the value of b is at least 1 and at most 5, and X- is an anion selected from the group consisting of borate, chloride, carbonate, bicarbonate, bromide, iodide, formate, acetate, propionate, 
7. (Currently Amended) The method of claim 1 [[5]], wherein the quaternary ammonium compound has a chemical structure comprising:

    PNG
    media_image2.png
    162
    372
    media_image2.png
    Greyscale

− is an anion selected from the group consisting of borate, chloride, carbonate, bicarbonate, bromide, iodide, formate, acetate, propionate, 
8. (Currently Amended) The method of claim 1 [[5]], wherein the quaternary ammonium compound has a chemical structure comprising:

    PNG
    media_image3.png
    162
    372
    media_image3.png
    Greyscale

wherein the value of m is at least 1 and at most 20, the value of n is at least 1 and at most 20, the value of a is at least 1 and at most 5, the value of b is at least 1 and at most 5, and X− is an anion selected from the group consisting of borate, chloride, carbonate, bicarbonate, bromide, iodides, formate, acetate, propionate, and other alkyl carboxylates. 
9. (Currently Amended) The method of claim [[5]] 1, wherein the quaternary ammonium compound is n-alkydimethyl benzyl ammonium chloride, alkyldimethylbenzylammonium chloride, alkyldimethylbenzylammonium carbonate/bicarbonate, didecyldimethyl ammonium chloride, didecyldimethyl ammonium carbonate/bicarbonate, didodecyldimethyl ammonium chloride, didodecyldimethyl ammonium carbonate/bicarbonate, cocobis(2-hydroxyethyl) methylammonium chloride, or didecylmethylpoly(oxyethyl)ammonium propionate.
1, wherein the quaternary ammonium compound is (C12-C18) dimethylbenzylammonium chloride.
11. (Withdrawn, Currently Amended) The method of claim 1, wherein the mixing comprises the oxidant to the solution at a flow rate of between 
12. (Withdrawn, Currently Amended) The method of claim 11, wherein the oxidant flow rate is between 
13. (Withdrawn, Currently Amended) The method of claim 11, wherein the aqueous solution contains between 
14. (Withdrawn, Currently Amended) The method of claim 11, wherein the aqueous solution contains between 
15. (Withdrawn, Currently Amended) The method of claim 11, wherein the aqueous solution contains between 
16. (Withdrawn, Currently Amended) The method of claim 1, wherein the cationic surfactant is in an amount sufficient to produce an average dissolution rate at least twice that observed in the absence of the cationic surfactant.
17. (Withdrawn, Currently Amended) The method of claim 16, wherein the solution contains between 
18. (Withdrawn, Currently Amended) The method of claim 16, wherein the aqueous solution contains between 
19. (Withdrawn, Currently Amended) The method of claim 16, wherein the aqueous solution contains between 
20. (Withdrawn) The method of claim 16, wherein the cationic surfactant is present in an amount between 0.125 and 0.250% by weight.
21. (Withdrawn, Currently Amended) The method of claim 16, wherein the cuprous oxide, the water, the ammonia, [[an]] the oxidant and the cationic surfactant are mixed in a single reaction chamber.
22. (Withdrawn, Currently Amended) The method of claim 16, wherein the cationic surfactant is in a concentration sufficient to produce a coppercationic surfactant.
23. (Withdrawn, Currently Amended) The method of claim 16, wherein the cationic surfactant is in a concentration sufficient to produce a coppercationic surfactant.
24. (Withdrawn, Currently Amended) The method of claim 16, wherein the cationic surfactant is in a concentration sufficient to produce a coppercationic surfactant.
25. (Canceled)
26. (Withdrawn, Currently Amended) The method of claim [[25]] 16, wherein the quaternary ammonium compound has a chemical structure comprising:

    PNG
    media_image4.png
    171
    360
    media_image4.png
    Greyscale

wherein the value of m is at least 1 and at most 20, the value of n is at least 1 and at most 20, the value of a is at least 1 and at most 5, the value of b is at least 1 and at most 5, and X- is an anion selected from the group consisting of borate, chloride, carbonate, bicarbonate, bromide, iodide, formate, acetate, propionate, 
27. (Withdrawn, Currently Amended) The method of claim [[25]] 16, wherein the quaternary ammonium compound has a chemical structure comprising:

    PNG
    media_image2.png
    162
    372
    media_image2.png
    Greyscale

− is an anion selected from the group consisting of borate, chloride, carbonate, bicarbonate, bromide, iodide, formate, acetate, propionate, 
28. (Withdrawn, Currently Amended) The method of claim [[25]] 16, wherein the quaternary ammonium compound has a chemical structure comprising:

    PNG
    media_image3.png
    162
    372
    media_image3.png
    Greyscale

wherein the value of m is at least 1 and at most 20, the value of n is at least 1 and at most 20, the value of a is at least 1 and at most 5, the value of b is at least 1 and at most 5, and X− is an anion selected from the group consisting of borate, chloride, carbonate, bicarbonate, bromide, iodides, formate, acetate, propionate, and other alkyl carboxylates. 
29. (Withdrawn, Currently Amended) The method of claim [[25]] 16, wherein the quaternary ammonium compound is n-alkydimethyl benzyl ammonium chloride, alkyldimethylbenzylammonium chloride, alkyldimethylbenzylammonium carbonate/bicarbonate, didecyldimethyl ammonium chloride, didecyldimethyl ammonium carbonate/bicarbonate, didodecyldimethyl ammonium chloride, didodecyldimethyl ammonium 
30. (Withdrawn, Currently Amended) The method of claim [[25]] 16, wherein the quaternary ammonium compound is (C12-C18) dimethylbenzylammonium chloride.
31. (Original) The method of claim 1 further comprising a defoaming agent.
32. (Original) The method of claim 31, wherein the defoaming agent is a silicon polymer.
33. (Original) The method of claim 32, wherein the silicon polymer is polyoxylalkylene silicon.
34. (Original) The method of claim 1, wherein the cationic surfactant is a low-foaming surfactant.
35. (Original) The method of claim [[5]] 16, wherein the quaternary ammonium compound is low foaming.
36. (Original) The method of claim 1, wherein the oxidant is oxygen, air, ozone, or hydrogen peroxide.
37. (Currently Amended) The method of claim 1, wherein said reaction is maintained between 
38. (Withdrawn, Currently Amended) The method of claim 11, wherein said reaction is maintained between 
39. (Withdrawn, Currently Amended) The method of claim 16, wherein said reaction is maintained between 
− is borate, chloride, propionate, carbonate, or bicarbonate.
Allowable Subject Matter
Claims 1-4, 6-24 and 26-40 are allowed.
The closest prior art is Guzzetta et al. (WO 2007/053252 A1).
Guzzetta et al. teach a process for producing copper-containing amine solution comprising the steps of producing a reaction by mixing cuprous oxide ([0060]), water, 5 to 25% by weight amine, carbon dioxide in an amount less than 15% by weight, an oxidant and a cationic surfactant such that the aqueous solution contains between 5 and 12% dissolved copper within 5 hours.
However, neither Guzzetta et al. nor any prior arts of the record specifically teaches or suggests a method of producing copper ammonia solution as per applicant claim 1. Therefore, the claim 1 is allowable. As such, the dependent claims 2-4, 6-24 and 26-40 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUN QIAN/           Primary Examiner, Art Unit 1732